Citation Nr: 1608788	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965 and from March 1967 to February 1969, to include service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a Travel Board hearing before the undersigned in August 2013.  A transcript of the hearing is of record.

In February 2014, the Board reopened the claims for service connection for bilateral knee disorders and then remanded the underlying issue for service connection along with claims involving the special home adaptation grant or specially adaptive housing.

The issue of whether new and material evidence was received to reopen the claim for bilateral pes planus has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Electronic records stored in Virtual VA have also been considered in the decision below.  Although some treatment records added to the record were not considered in the May 2015 supplemental statement of the case (SSOC), there is no prejudice to the Veteran by not first remanding the matter to the Agency of Original Jurisdiction since those records only contain cumulative evidence.


FINDINGS OF FACT

1.  Left and right knee disorders were not manifested in service, arthritis of the knees was not shown until many years after service, and the current disorders of the knees are less likely than not related to military service to include exposure to Agent Orange herbicides.

2.  The Veteran does not have a service-connected disability manifested by anatomical loss or loss of use of one or both lower extremities, organic disease or injury which so affects the function of balance or propulsion as to preclude locomotion without an assistive device, the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without an assistive device, ALS, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or at least on extremity and the trunk.

3.  The Veteran's service-connected bilateral eye disability is permanent and totally disabling and has resulted in blindness in both eyes with the better eye having the equivalent of central visual acuity of 20/200 or less.


CONCLUSIONS OF LAW

1.  Right and left knee disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations have not been met.  38 U.S.C.A. § 2101(a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.809 (2015).

3.  The criteria for entitlement to a certificate for a special home adaptation grant have been met. 38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015). 

In letters dated in November 2007 and January 2010, the RO advised the claimant of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A February 2014 letter was also sent after the initial adjudication of the claims followed by readjudication in a supplemental statement of the case (SSOC), most recently in May 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159. 

Service treatment records, VA treatment records, and identified private treatment records have been received.  Hearing testimony and lay statements have been added to the record.  Pursuant to the February 2014 remand, a VA examination and nexus opinion were obtained regarding service connection and they are found to contain sufficient to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303; see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).   

Additionally, the Veteran and his wife testified at a Board Travel Board hearing in November 2014.  The Veterans Law Judge (VLJ) conducting the hearing explained the scope of the claims and explained what was needed to substantiate them.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Although there was no specific inquiry into outstanding treatment records, the Board addressed this in the February 2014 remand.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases, such as arthritis, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that his current bilateral knee disorders are related to his military service, to include exposure to herbicide agents in Vietnam.  He reported having received papers from VA years ago stating Agent Orange affected all parts of the body.  His wife, who was a registered nurse, also expressed her belief there is a nexus to Agent Orange, although she denied having done any research on the topic.  See pages 8 and 9 of Hearing Testimony.

Regulations provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The Veteran's personnel records show that he served in the Republic of Vietnam during the applicable period, therefore, he is presumed to have been exposed to Agent Orange or other herbicide agents.  See Military Personnel Record received July 26, 2015

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Veteran's diagnosed knee disorders are bilateral osteoarthritis and bilateral tendon ruptures.  See page 17 of CAPRI records received December 2, 2002 and pages 3 and 4 of Medical Treatment Record - Non-Government Facility received February 15, 2005.  He has not been diagnosed with one of the enumerated diseases with respect to his bilateral knee disability claims.  See 38 C.F.R. § 3.309(e).  Presumptive service connection for the Veteran's bilateral knee conditions based on herbicide exposure is thereby not warranted.

The Veteran nevertheless may establish service connection for his bilateral knee disorders as due to herbicide exposure on a direct basis.  See Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994).

The Veteran's wife, as a registered nurse, is competent to offer a nexus opinion in this matter in light of her training and experience in the medical field.  However, since she testified to having not researched the topic and provided no rationale for her opinion it is inadequate.  Thus, her opinion as a healthcare professional has limited probative value since she only provided a conclusion with no factual predicate or rationale to support her opinion.  Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  When the Board is left with insufficient detail and rationale to make a fully informed decision regarding the issue of whether the Veteran's disability is related to his service, the opinion lacks probative weight to grant the claim.  See Stefl, v. Nicholson, 21 Vet. App. 120, 123 (2007).

In contrast, the April 2015 VA examiner offered an opinion that is found to be highly probative in light of his examination, discussion and consideration of the medical records, and rationale in support of his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner opined that the Veteran's bilateral knee condition is less likely as not caused by or related to presumed exposure to herbicides in Vietnam and in support of this opinion he pointed out that there are no known accepted studies that connects herbicides such as Agent Orange to cause weakening or compromise of the knee.  Instead, he attributed the bilateral knee problems to post-service injuries.  See C&P Exam received April 22, 2015.  

The April 2015 opinion was also authored by a physician.  The clinical training and education of the physician is far more comprehensive than that of a registered nurse.  Such is another reason why the April 2015 VA opinion is more probative than that of the Veteran's wife.

Although the Veteran acknowledged knee injuries related to post-service falls he has been persistent in his assertion that they were the result of his knees giving way and that he had not had knee problems until after he returned from Vietnam.  See Correspondence received December 15, 2005, December 19, 2007, November 2008 and May 28, 2015, and Notice of Disagreement received March 26, 2008.  

The Veteran is competent to assert that his knee problems began after he returned from Vietnam and that he has had continuing symptoms.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, additional evidence of record indicates no knee complaints or injury existed prior to the November 2001 fall and that he did not have chronic problem until after this injury and the one that occurred in January 2002.  

The Board's finding is supported, in part, by the Veteran's service treatment records, which are completely silent for any complaints or findings associated with his knees.  This includes medical examinations and medical history reports that were negative.  See STR - Medical.  

The Veteran also underwent a VA examination in June 1971 for claimed disabilities other than the knees that included a review of the entire body.  The examination included an evaluation of the musculoskeletal system that was normal except for his feet.  See VA Examination received June 11, 1971.

A July 2002 VA treatment record shows the Veteran provided a history stating he had no prior knee complaints or injury until Thanksgiving 2001 when he fell onto his right knee.  An earlier record in April 2002 also suggests an onset of chronic knee problems in November 2001 as he reported having weakness in his knees since the injury.  See pages 311 and 316 of CAPRI records received September 25, 2014.  

Lastly, an August 2002 orthopedic record shows the Veteran did not have any complaints of knee problems prior to November 2001 and that he had worked as a manual laborer, mowing grass, etc.  See pages 2 and 3 of CAPRI records received January 24, 2005.

The Veteran's assertion regarding having problems since service is not credible based on the history he provided after his knee injury in 2002.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Thus, the Board ultimately finds the evidence is not probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes there is clinical evidence of osteoarthritis on X-rays of the knees that was first diagnosed in November 2001 and January 2002.  Given the treatment records indicate he had no symptoms prior to the injuries, his arthritis appears to have been asymptomatic prior to the diagnosis.  The fact that arthritis was diagnosed leads to the question of whether service connection may be established on a presumptive basis as a chronic disease or based on continuity of symptomatology.  Significantly, these findings were not made until more than 30 years after service and, as noted, the more probative evidence establishes he did not have any knee symptoms prior to November 2001.  Accordingly, service connection on either basis is not warranted.

In addressing the Veteran's contention that the falls were the result of his knees giving way due to disabilities related to service, this is refuted by contemporaneous medical records.

A November 2001 record from Dr. D. G indicates that after the Veteran left the office a salesman found him lying on the ground.  The Veteran reported that he tripped on a rail.  See page 14 of Medical Treatment Record - Non-Government received December 12, 2002 and page 4 of Medical Treatment Record - Non-Government received February 15, 2005.

A November 2006 statement from Dr. D. G's office states that on a November 2001 office visit the Veteran tripped over his feet and fell down the office stairs.  See Medical Treatment Record - Non-Government Facility received December 12, 2006.

A January 2002 private hospital record shows the Veteran presented with complaints of knee pain.  He reported tripping on a root, falling, and landing on his left knee.  He also reported an earlier injury to the right knee on Thanksgiving.  See pages 2 to 5 of Medical Treatment Record - Non-Government Facility received February 15, 2005.

A January 2002 private treatment record from Dr. D. G notes that after a previous appointment the Veteran had tripped over his feet and fell down while leaving the office.  He went to the ER and was told he had arthritis in his knees.  Sometime after that fall he fell at work and injured his left knee.  He went to the ER again and was given the same diagnosis.  See page 14 of Medical Treatment Record - Non-Government received December 12, 2002.

These records, which came from more than one source, show that the Veteran did not attribute his falls to his knees giving way; instead they all indicate he reported both falls were due to tripping.  These records are contemporaneous to the incidents and are more probative as to the cause of his falls rather than statements made years later.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  The Board also finds that a claimant is more likely to provide accurate information to a healthcare provider in pursuant of treatment or obtaining a diagnosis, so the evidence is highly probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

As to whether his current knee disorders are related to service for reasons other than Agent Orange exposure, the only probative evidence is against the claim.  The April 2015 VA examiner opined that it is less likely than not that the current bilateral knee disorders are caused by or related to active service.  The opinion was based on his current examination, the Veteran's interview, service treatment records, and other treatment records review in the file.  He noted that there is no documentation that supports the contention the bilateral knee conditions started or were diagnosed during service.  Furthermore, treatment records did show that bilateral knee problems started in 2002 after a documented fall and injury to both of his knees diagnosed as strain and meniscal tear and patellar tendon tear.  This injury occurred 33 years after release from active service.  What happened to both knees is secondary to trauma in 2002, which caused patellar tendon tears and meniscal tears and eventually also degenerative joint disease.

The Veteran's unsubstantiated lay opinion of a correlation between his service and current bilateral knee disorders is less probative than the VA examiner's unfavorable opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In short, the evidence fails to show the Veteran had any knee problems in service or prior to the injuries in 2001 and 2002, and the more probative evidence does not link his current disorders to service.

Accordingly, the Board finds that the claims for entitlement to service connection must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal therefore is denied.

III. Special Home Adaptation/Specially Adaptive Housing

Legal Criteria and Analysis

The Veteran's claims of entitlement to specially adapted housing have been pending since August 2009.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a, which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a that became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angel no greater than 20 degrees shall be considered as having a central visual acuity of 20/20 or less.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2015).

The Veteran currently has a combined rating of 90 percent rating and an award of TDIU, effective from December 30, 2001, including service-connected left eye blindness with no light perception, right eye blindness due to decreased visual field loss considered blindness, and diabetes mellitus.  The bilateral eye disability is rated at 90 percent and the diabetes mellitus is rated at 20 percent.

A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though he does not have a single disability that is rated as 100 percent disabling, the Veteran is found to satisfy the requirement of a permanent and total service-connected disability.

Reviewing the pertinent evidence in light of all versions of the criteria does not result in a favorable outcome under 38 C.F.R. § 3.809.  Each version of this regulation has a provision related to blindness and the Veteran is service-connected for bilateral blindness.  However, the regulation requires that there is blindness in both eyes having only light perception, plus the anatomical loss or loss of use of one lower extremity.  As shown by the October 2014 VA eye examination, the Veteran is blind in the left eye with no light perception, but has impaired vision in the right eye.  His impairment in the right eye is considered legal (statutory) blindness, but is not limited to only light perception.  The criteria are not met.  Even if there was only light perception in the right eye, he does not have a service-connected disability that consists of anatomical loss or loss of use of one lower extremity, so the claim would alternatively fail on this basis.

Under the 3 versions of the regulation governing special home adaptation grants under 38 U.S.C.A. § 2101(b), a Veteran may qualify for certificate of eligibility if entitlement to specially adapted housing is not established.  The decision above denied specially adapted housing, so 38 C.F.R. § 3.809a may be considered.

The Board finds the version of that became effective on September 12, 2014 is most favorable to the Veteran and eligibility may be established on this basis.

The record does not indicate the Veteran previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(b).  The Veteran's bilateral blindness meets the requirements set forth in 38 C.F.R. § 3.809a (b)(2).  The October 2014 VA eye examination shows the Veteran was blind in the right eye and the left eye had a visual field was less than 20 degrees in the right eye.  According to the most recent version of the regulation, a visual field no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less, thus, satisfying the criteria for the visual acuity in the better eye.  

Accordingly, the Board finds that a certificate of eligibility for assistance in acquiring a necessary special home adaptation grant under 38 C.F.R. § 3.809a(b)(2) is warranted.

ORDER

Service connection for bilateral knee disorders is denied.

Specially adapted housing is denied.

A special home adaptation grant is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


